COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In re John Anthony Buchanan

Appellate case number:    01-21-00336-CR

Trial court case number: 1618854

Trial court:              179th District Court of Harris County

Date motion filed:        October 18, 2021

Party filing motion:      Relator


        It is ordered that the motion for en banc reconsideration is denied. See TEX. R. APP. P.
49.7.


Judge’s signature: ____/s/ Sherry Radack______
                   Acting for the Court

En banc Court consists of: Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra and Farris.


Date: ____November 4, 2021___